DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the request for continued examination (RCE) received 07 March 2022 and the amendments and remarks received 27 January 2022. Claims 1 - 20 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07 March 2022 has been entered.
 
Claim Objections
The objection to claim 16, due to a minor informality, is hereby withdrawn in view of the amendments and remarks received 27 January 2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burry et al. U.S. Publication No. 2017/0323370 A1 in view of Zhou et al. U.S. Publication No. 2019/0130189 A1.

-	With regards to claims 1, 10 and 16, Burry et al. disclose a system, method and non-transitory, computer-readable storage medium comprising executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations (Burry et al., Figs. 2, 12 & 13, Pg. 1 ¶ 0006 - 0008, Pg. 2 ¶ 0010 - 0011 and 0030, Pg. 3 ¶ 0032, Pg. 5 ¶ 0049 - 0050 and 0052 - 0054, Pg. 5 ¶ 0061 - Pg. 6 ¶ 0063) comprising: a first computing device comprising at least one processor, (Burry et al., Figs. 2, 12 & 13, Pg. 2 ¶ 0010 - 0011, Pg. 2 ¶ 0030 - Pg. 3 ¶ 0032, Pg. 5 ¶ 0050 - 0054, Pg. 5 ¶ 0061 - Pg. 6 ¶ 0063) the first computing device configured to: receive data comprising at classification corresponding to the first area of the at least one image based on the detected first object and a predefined class; (Burry et al., Figs. 1B, 3, 6A- 6C, 8A, 8B & 10, Pg. 2 ¶ 0030, Pg. 3 ¶ 0032 - 0038, Pg. 4 ¶ 0042 - 0046, Pg. 5 ¶ 0048 - 0051) determine a second classification corresponding to the second area of the at least one image based on the detected second object and the predefined class; (Burry et al., Figs. 1B, 3, 6A- 6C, 8A, 8B & 10, Pg. 2 ¶ 0030, Pg. 3 ¶ 0032 - 0038, Pg. 4 ¶ 0042 - 0046, Pg. 5 ¶ 0048 - 0051) determine, based on the first classification, and the second classification, one of the first object and the second object; (Burry et al., Figs. 3 - 5, Pg. 2 ¶ 0030, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0044, Pg. 4 ¶ 0046, Pg. 5 ¶ 0048 - 0049) generate an arrival message based on the determined one of the first object and the second object; (Burry et al., Figs. 3 - 5, Pg. 2 ¶ 0030, Pg. 3 ¶ 0036 - Pg. 4 ¶ value corresponding to the first area of the at least one image; determining a second value corresponding to the second area of the at least one image; determining an overlap of the first area with the second area; and determining, based on the overlap, the first value, and the second value, one of the first object and the second object, comprising determining that one of the first value and the second value is less than the other of the first value and the second value. Pertaining to analogous art, Zhou et al. disclose a system, method and non-transitory, computer-readable storage medium comprising executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations (Zhou et al., Pg. 2 ¶ 0011 - 0012, Pg. 4 ¶ 0049 - 0050, Pg. 5 ¶ 0057, Pg. 22 ¶ 0189 - 0191, Pg. 27 ¶ 0249 - 0251) comprising: a first computing device comprising at least one processor, (Zhou et al., Pg. 2 ¶ 0011 - 0012, Pg. 4 ¶ 0050, Pg. 22 ¶ 0189 - 0191, Pg. 27 ¶ 0249 - 0251) the first computing device configured to: receive data comprising at least one image from an imaging device; (Zhou et al., Abstract, Figs. 1 - 3 & 6, Pg. 4 ¶ 0051 - 0052, Pg. 5 ¶ 0056 - 0058, Pg. 6 ¶ 0063 - 0064, Pg. 13 ¶ 0119, Pg. 22 ¶ 0189 - 0191, Pg. 27 ¶ 0238, Pg. 28 ¶ 0244 and 0249 - 0251) detect at least one object in the at least one image, (Zhou et al., Abstract, Figs. 1 - 5A, 5C - 7, 9 & 15 - 32, Pg. 1 ¶ 0005 - 0009, Pg. 5 ¶ 0054, Pg. 11 ¶ 0101, Pg. 11 ¶ 0103 - Pg. 12 ¶ 0109, Pg. 14 ¶ 0120, Pg. 19 ¶ 0168, Pg. 23 ¶ 0192) wherein the at least one 

-	With regards to claims 2, 11 and 17, Burry et al. in view of Zhou et al. disclose the system, method and computer-readable storage medium of claims 1, 10 and 16, respectively, wherein the first computing device is further configured to classify the at least one object in the at least one image. (Burry et al., Fig. 3, Pg. 3 ¶ 0032 - 0038, Pg. 4 ¶ 0045 - 0046) In addition, analogous art Zhou et al. disclose classifying the at least one object in the at least one image. (Zhou et al., Pg. 1 ¶ 0006 - 0007, Pg. 5 ¶ 0054 and 0058, Pg. 11 ¶ 0104 - Pg. 12 ¶ 0107, Pg. 14 ¶ 0120, Pg. 19 ¶ 0168, Pg. 23 ¶ 0211, Pg. 26 ¶ 0233 - Pg. 27 ¶ 0237) 

-	With regards to claims 3 and 12, Burry et al. in view of Zhou et al. disclose the system and method of claims 2 and 10, respectively, further comprising determining whether the first object is classified as the predefined class. (Burry et al., Fig. 3, Pg. 3 ¶ 0032 - 0038, Pg. 4 ¶ 0045 - 0046) Burry et al. fail to disclose explicitly determining the first value corresponding to the first area of the at least one image. Pertaining to analogous art, Zhou et al. disclose wherein determining the first value corresponding to the first area of the at least one image comprises determining whether the first object is classified as the predefined class. (Zhou et al., Figs. 33 - 36C, Pg. 3 ¶ 0023 and 0027, Pg. 11 ¶ 0104 - Pg. 12 ¶ 0107, Pg. 19 ¶ 0168, Pg. 23 ¶ 0211, Pg. 25 ¶ 0222, Pg. 26 ¶ 0233 - Pg. 27 ¶ 0237 [“The 

-	With regards to claims 4 and 13, Burry et al. in view of Zhou et al. disclose the system and method of claims 3 and 12, respectively, wherein the predefined class includes vehicles. (Burry et al., Fig. 3, Pg. 3 ¶ 0032 - 0038, Pg. 4 ¶ 0045 - 0046) In addition, analogous art Zhou et al. disclose wherein the predefined class includes vehicles. (Zhou et al., Fig. 36C, Pg. 5 ¶ 0054 and 0058, Pg. 27 ¶ 0237) 

-	With regards to claims 5, 14 and 19, Burry et al. in view of Zhou et al. disclose the system, method and computer-readable storage medium of claims 1, 10 and 16, respectively. Burry et al. fail to disclose explicitly wherein the first computing device is further configured to determine that the first value corresponding to the first area of the at least one image is beyond a predefined threshold. Pertaining to analogous art, Zhou et al. disclose wherein the first computing device is further configured to determine that the first value corresponding to the first area of the at least one image is beyond a predefined threshold. (Zhou et al., Figs. 13 & 14, Pg. 2 ¶ 0020, Pg. 3 ¶ 0022, Pg. 11 ¶ 0104, Pg. 12 ¶ 0107, Pg. 13 ¶ 0117, Pg. 14 ¶ 0121, Pg. 17 ¶ 0138 - 0141, Pg. 18 ¶ 0143 - 0145, Pg. 19 ¶ 0167, Pg. 20 ¶ 0178 and 0180, Pg. 22 ¶ 0187 - 0188, Pg. 27 ¶ 0237) 

-	With regards to claims 6, 15 and 20, Burry et al. in view of Zhou et al. disclose the system, method and computer-readable storage medium of claims 1, 10 and 16, respectively, wherein the first computing device is further classification and the second classification that meets predefined criteria. (Burry et al., Figs. 3 - 5, Pg. 2 ¶ 0030, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0044, Pg. 4 ¶ 0046, Pg. 5 ¶ 0048 - 0049) Burry et al. fail to disclose explicitly determining that at least one of the first value and the second value is not beyond a predefined threshold and that at least one of the first value and the second value is beyond the predefined threshold; and indicating the first object or the second object corresponding to the at least one of the first value and the second value that is beyond the predefined threshold. Pertaining to analogous art, Zhou et al. disclose wherein the first computing device is further configured to: determine that at least one of the first value and the second value is not beyond a predefined threshold (Zhou et al., Pg. 2 ¶ 0020, Pg. 3 ¶ 0022, Pg. 13 ¶ 0116 - 0117, Pg. 14 ¶ 0121, Pg. 16 ¶ 0135, Pg. 17 ¶ 0138 - 0141, Pg. 19 ¶ 0167, Pg. 20 ¶ 0178 - 0180, Pg. 22 ¶ 0187 - 0188) and that at least one of the first value and the second value is beyond the predefined threshold; (Zhou et al., Pg. 2 ¶ 0020, Pg. 3 ¶ 0022, Pg. 13 ¶ 0116 - 0117, Pg. 14 ¶ 0121, Pg. 16 ¶ 0135, Pg. 17 ¶ 0138 - 0141, Pg. 19 ¶ 0167, Pg. 20 ¶ 0178 - 0180, Pg. 22 ¶ 0187 - 0188) and generate an indication that the first object or the second object corresponding to the at least one of the first value and the second value that is beyond the predefined threshold. (Zhou et al., Fig. 36C, Pg. 4 ¶ 0053 - Pg. 5 ¶ 0055, Pg. 5 ¶ 0058 - Pg. 6 ¶ 0062, Pg. 10 ¶ 0095 - 0096, Pg. 12 ¶ 0107 - 0109, Pg. 13 ¶ 0116 - 0119, Pg. 14 ¶ 0123, Pg. 19 ¶ 0167 - 0168, Pg. 23 ¶ 0192) 

-	With regards to claim 7, Burry et al. in view of Zhou et al. disclose the system of claim 1, wherein the first computing device is further configured to determine whether the at least one object moved. (Burry et al., Figs. 4 - 6C, Pg. 1 ¶ 0009 - Pg. 2 ¶ 0011, Pg. 3 ¶ 0032 - 0036, Pg. 4 ¶ 0039 - 0040 and 0042 - 0046, Pg. 5 ¶ 0048 - 0049 and 0051) Burry et al. fail to disclose expressly determining whether the object moved based on the at least one area and a previously determined area determined from a previous image. Pertaining to analogous art, Zhou et al. disclose wherein the first computing device is further configured to determine whether the at least one object moved based on the at least one area and a previously determined area determined from a previous image. (Zhou et al., Figs. 1,2, 4 & 6, Pg. 6 ¶ 0059 - 0064, Pg. 9 ¶ 0085 - 0087, Pg. 10 ¶ 0092 - 0096 [“The velocity of a blob tracker can include the displacement of a blob tracker between consecutive frames. For example, the displacement can be determined between the centers (or centroids) of two bounding boxes for the blob tracker in two consecutive frames”]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Burry et al. in view of Zhou et al. with additional teachings of Zhou et al. This modification would have been prompted in order to enhance the combined base device of Burry et al. in view of Zhou et al. with the well-known technique Zhou et al. applied to a comparable device. Determining whether an object moved based on an area of the object in a current image and a previously determined area of the object in a previous image, as taught by Zhou et al., would enhance the combined base 

based on a distance between the at least one area and the previously determined area. Pertaining to analogous art, Zhou et al. disclose determining that the at least one object moved based on a distance between the at least one area and the previously determined area.  (Zhou et al., Figs. 1,2, 4 & 6, Pg. 6 ¶ 0059 - 0064, Pg. 9 ¶ 0085 - 0087, Pg. 10 ¶ 0092 - 0096 [“The velocity of a blob tracker can include the displacement of a blob tracker between consecutive frames. For example, the displacement can be determined between the centers (or centroids) of two bounding boxes for the blob tracker in two consecutive frames”]) 

-	With regards to claim 9, Burry et al. in view of Zhou et al. disclose the system of claim 7, further comprising determining that the at least one object moved. (Burry et al., Figs. 4 - 6C, Pg. 1 ¶ 0009 - Pg. 2 ¶ 0011, Pg. 3 ¶ 0032 - 0036, Pg. 4 ¶ 0039 - 0040 and 0042 - 0046, Pg. 5 ¶ 0048 - 0049 and 0051) Burry et al. fail to disclose explicitly determining that the at least one object moved based on an amount of time from when the previous image was captured to when the at least one image was captured. Pertaining to analogous art, Zhou et al. disclose determining that the at least one object moved based on an amount of time from when the previous image was captured to when the at least one 

-	With regards to claim 18, Burry et al. in view of Zhou et al. disclose the computer-readable storage medium of claim 16 wherein the executable instructions, when executed by the one or more processors, cause the one or more processors to determine whether the first object is classified as the predefined class. (Burry et al., Fig. 3, Pg. 3 ¶ 0032 - 0038, Pg. 4 ¶ 0045 - 0046) In addition, analogous art Zhou et al. disclose determining whether the first object is classified as the predefined class. (Zhou et al., Fig. 36C, Pg. 3 ¶ 0023 and 0027, Pg. 11 ¶ 0104 - Pg. 12 ¶ 0107, Pg. 19 ¶ 0168, Pg. 23 ¶ 0211, Pg. 25 ¶ 0222, Pg. 26 ¶ 0233 - Pg. 27 ¶ 0237) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. U.S. Publication No. 2019/0130580 A1; which is directed towards techniques and systems for tracking objects in a sequence of video frames wherein bounding boxes identified via blob detection and 
Gao et al. U.S. Publication No. 2018/0047193 A1; which is directed towards methods and apparatuses for merging bounding boxes in a video analytics system wherein a plurality of criteria, such as an amount of overlap between two bounding boxes and separation distance between two bounding boxes, are evaluated when determining whether or not to merge two bounding boxes into a single bounding box.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/ERIC RUSH/Primary Examiner, Art Unit 2667